DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
WO2016/148075A1 (02/27/20 IDS, herein WO’075), Hori et al. (US PG Pub 2013/0343415 A1) (11/09/20 IDS), TAKIGUCHI et al. (US PG Pub 2016/0036201 A1, herein TAKIGUCHI’201) (11/09/20 IDS), and TAKIGUCHI et al. (US PG Pub 2016/0020580 A1, herein TAKIGUCHI’580) are the closest prior art.
	WO’075 discloses a semiconductor light-emitting element (LD, FIG. 2) including a semiconductor substrate (1, FIG. 2, [0029]) and outputting an optical image in a direction tilted with respect to a normal direction of a main surface (“The laser beam can be emitted while being inclined from a direction perpendicular to the surface of the substrate,” [0039]), the semiconductor substrate having the main surface (a top surface of 1, FIG. 2) and a back surface (a bottom surface of 1, FIG. 2) facing the main surface, the semiconductor light-emitting element comprising: 
an active layer (4, FIG. 2, [0028]) provided on the main surface of the semiconductor substrate; 
a cladding layer (7, FIG. 2, [0028]) provided on the active layer; 
a contact layer (8, FIG. 2, [0028]) provided on the cladding layer; 

an electrode (E2, FIG. 2, [0028]) provided on the contact layer, wherein 
the optical image is outputted to an outside of the semiconductor light-emitting element from a side where the contact layer is located with respect to the active layer (“The laser beam incident into the phase modulation layer 6 is emitted to the outside perpendicularly to the surface of the substrate as a laser beam through an upper clad layer 7, a contact layer 8 and an upper electrode E2,” [0030]), 
the phase modulation layer has a basic layer (6A, FIG. 2, [0030]) having a predetermined refractive index and a plurality of modified refractive index regions (6B, FIG. 2, [0030]) having refractive indexes different from the refractive index of the basic layer, 
the phase modulation layer includes a first region (regions of 6A between 6B, FIG. 2) and a second region (regions of 6B, FIG. 2) different from the first region, the first region having at least a portion overlapping the electrode when the phase modulation layer is viewed from the side of the electrode along the normal direction (a central portion of the regions 6A between 6B overlaps with E2 along the normal direction, FIG. 2), 
in a state where a virtual square lattice (R11-R34, FIG. 4, [0046]) is set on a design surface of the phase modulation layer perpendicular to the normal direction, each of one or more modified refractive index regions in the second region, among the plurality of modified refractive index regions, is disposed in the second region so that a gravity center (G, FIG. 4, [0047]) thereof is separated from a corresponding lattice point 
a planar shape of the second region on the design surface includes continuous first and second portions disposed so as to sandwich a part of the first region, or, a plurality of portions separated by the first region (the second regions 6B are separated by the regions 6A as defined above, FIG. 4).
Hori discloses a phase modulation layer (0806, FIG. 8A, [0187]) and an electrode structure (FIG. 8B) similar to that of the claimed invention, wherein the electrode structure comprises comb-shaped electrodes (0810/0817, FIG. 8B, [0188]) extend alternatively with an insulating member (0810, FIG. 8B, [0188]).
TAKIGUCHI’201 and TAKIGUCHI’580 both disclose a phase modulation layer similar to that of the claimed invention (FIGS 5 and 7 of both TAKIGUCHI’201 and TAKIGUCHI’580).
However, the cited prior art fails to disclose or suggest “the optical image is completed as a single beam pattern constituted by only a light component having passed through the electrode from the second region, and the second region includes one or more regions for completing the optical image as the single beam pattern” in combination with the rest of the limitations as respectively recited in claims 1 and 2. In particular, WO’075 is silent regarding forming a single beam pattern by only a light component having passed through the electrode from the second region since light components from the first region partially overlapping with the electrode would also 
Therefore, claims 1 and 2 are allowable over the cited prior art and dependent claims 3-12 are also allowable as they directly or indirectly depend on claims 1 and 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828